Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/73,803 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 21 May 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 15 June 2021, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. In particular, Moore does not teach “determining . . . a trim rate based on the engine speed, the vessel speed, the vessel pitch, and/or vessel acceleration”. As indicated by Examiner in the previous rejection, Moore does disclose that the trim angle may be effected less rapidly when watercraft is at cruising speeds (¶ [0090]) and rapid adjustment during acceleration and adjustment during cruising speeds (¶ [0034]). However, Moore does not disclose any mechanisms that are capable of providing a dynamic trim rate that varies based on any of the claimed factors. Therefore, Applicant’s argument that the term ‘rapid’ used in Moore as referring to both the adjustment during acceleration and adjustment during cruising speeds is persuasive. When viewing Moore as a whole, the term ‘rapid’ appears to describe the improvement in the ability to achieve a desired trim more rapidly than the prior art and does not describe a trim device that has a rapid trim rate and a less rapid trim rate. The previous rejections under § 103 are withdrawn.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 13 and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7, 12-14 and 16 of U.S. Patent No. 10,829,190 (“Pugh”) in view of Anschuetz (US 2018/0050781 A1).

Regarding claim 1, Pugh discloses a trim control system and method and teaches:
receiving an engine speed [ ] (identifying an engine speed is less than a threshold – claim 16); 
receiving a vessel speed [ ] (receiving a vessel speed – claim 13); 
receiving a vessel pitch and/or vessel acceleration of the marine vessel measured by a vessel motion sensor (receive a vessel attitude for an attitude sensor – claim 7);
determining, at a controller, a trim rate based on the engine speed, the vessel speed, the vessel pitch, and/or vessel acceleration, wherein trim rate specifies a rate of rotation of the trimmable device about a horizontal axis, and wherein the trim rate is determined such that the rate of rotation is minimized at high vessel speeds and high engine speeds and the rate of rotation is maximized at low vessel speeds and low engine speeds (determining, with a processor, a desired trim rate of change to rotate the trimmable marine device about a horizontal trim axis from a current trim position toward the target trim position; determining a motor speed of a trim actuation motor to rotate the trimmable marine device at the desired trim rate of change; trim rate based on vessel speed – claim 13; trim rate decreases as vessel speed increases – claim 14; identifying vessel speed and engine speed below thresholds and determining the desired trim rate to be maximum – claim 16); and
controlling a variable speed trim actuator to rotate the trimmable device based on the trim rate so as to adjust a trim position of the trimmable device (controlling the trim actuation motor to operate at the motor speed – claim 12).

Pugh fails to teach but Anschuetz teaches:
measured by an engine speed sensor (engine speed sensor 58 – Fig. 4 and ¶ [0040]);
measured by a vessel speed sensor for the marine vessel (vessel speed sensor 56 – see Fig. 1 and ¶ [0031]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the trim control system and method of Pugh to provide an engine 

Regarding claim 13, the claim recites substantially similar limitations as claim 1 and is rejected using the same rationale as applied to claim 1.

Regarding claims 2 and 14, Anschuetz further teaches:
receiving a user input instructing a direction of adjustment of the trim position of the trimmable device in one of a trim increase direction or a trim decrease direction (keypad 70 includes trim up button 70a and trim down button 70b – see at least Fig. 4 and ¶ [0041]);
wherein controlling the [ ] speed trim actuator includes rotating the trimmable device about the horizontal axis in the direction of adjustment based on the trim rate (piston-cylinder assembly 18 rotates propulsion device 10 about horizontal trim axis 13 – see at least ¶ [0032]).

Claims 3, 4 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7, 12-14 and 16 of Pugh in view of Anschuetz, as applied to claims 1 and 13 above, and further in view of Moore (US 2007/0202757 A1).

Regarding claims 3 and 16, Pugh and Anschuetz fail to teach but Moore teaches:
detecting a vessel acceleration event of the marine vessel (controller may receive an indication of acceleration – see at least ¶ [0106]); and
upon detecting the vessel acceleration event, controlling the [ ] trim actuator to adjust the trim position of the trimmable device at a predefined trim rate until the trimmable device reaches a predetermined trim position or until the vessel acceleration event has ended (approximation of the true trim angle may be calculated based on the acceleration of the watercraft – see at least ¶ [0106]; based on the .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the trim control system and method of Pugh and Anschuetz to provide for controlling the trim actuator, as further taught by Moore, to rapidly adjust the trim angle to address the bow rising during acceleration from standstill (Moore at ¶ [0003]).

Regarding claim 4, Moore further teaches:
wherein the vessel acceleration event is detected when the vessel pitch of the marine vessel exceeds a threshold vessel pitch, a throttle demand input exceeds a threshold throttle demand, or the measured vessel acceleration exceeds a threshold vessel acceleration (controller may receive an indication of acceleration – see at least ¶ [0106]; approximation of the true trim angle may be calculated based on the acceleration of the watercraft – see at least ¶ [0106]; i.e., determining the acceleration at some threshold level initiates the approximation).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined the trim control system and method of Pugh, Anschuetz and Moore to provide for detecting acceleration an event, as further taught by Moore, to rapidly adjust the trim angle to address the bow rising during acceleration from standstill (Moore at ¶ [0003]).

Allowable Subject Matter
Claims 10-12 are allowed.

Claims 5-9, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668